974 A.2d 722 (2009)
292 Conn. 922
ORONOQUE SHORES CONDOMINIUM ASSOCIATION NO. 1, INC.
v.
Dorothy A. SMULLEY et al.
Supreme Court of Connecticut.
Decided July 8, 2009.
James H. Lee, Fairfield, in support of the petition.
Marie A. Casper and Brian E. Tims, Bridgeport, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court., 114 Conn.App. 233, 968 A.2d 996 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.